                                                             Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 1 of 18 Page ID #:133



                                                                       1 Jeffrey B. Maltzman, CA Bar No. 131758
                                                                           Edgar R. Nield, CA Bar No. 135018
                                                                       2 Gabrielle De Santis Nield, CA Bar No. 110930
                                                                           Rafaela P. Castells, CA Bar No. 290828
                                                                       3 MALTZMAN & PARTNERS, P.A.
                                                                           681 Encinitas Boulevard, Suite 315
                                                                       4 Encinitas, CA 92024
                                                                           Telephone: (760) 942-9880
                                                                       5 Facsimile: (760) 942-9882
                                                                           jeffreym@maltzmanpartners.com
                                                                       6 edn@maltzmanpartners.com
                                                                           gabn@maltzmanpartners.com
                                                                       7 rafaelac@maltzmanpartners.com

                                                                       8 Attorneys for Defendant, PRINCESS CRUISE LINES, LTD.

                                                                       9

                                                                      10                        UNITED STATES DISTRICT COURT
MALTZMAN & PARTNERS




                                                                      11                      CENTRAL DISTRICT OF CALIFORNIA
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 GERALDINE DRAKE and BRIAN                  CASE NO.: 2:20-CV-03776-RGK-SK
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                           KIRBY,
                                                                      13
                                   ENCINITAS, CA 92024




                                                                                                                    DEFENDANT PRINCESS CRUISE
                                                                      14               Plaintiffs,                  LINE LTD.’S MOTION TO DISMISS
                                                                           vs.
                                                                      15
                                                                           PRINCESS CRUISE LINES, LTD.,
                                                                      16                                            Date: September 14, 2020
                                                                                       Defendant.                   Time: 9:00 a.m.
                                                                      17                                            Judge: Hon. R. Gary Klausner
                                                                                                                    Courtroom: 850
                                                                      18

                                                                      19                                            Magistrate: Hon. Steve Kim
                                                                                                                    Filed: 04/24/2020
                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28


                                                                           DEFENDANT’S MOTION TO DISMISS                                2:20-CV-03776-RGK-SK
                                                             Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 2 of 18 Page ID #:134



                                                                       1                                        TABLE OF CONTENTS
                                                                       2 I.      INTRODUCTION ............................................................................................. 1
                                                                       3 II.     LEGAL STANDARD ....................................................................................... 4
                                                                       4 III.    MEMORANDUM OF LAW ............................................................................ 4
                                                                       5         A.      Federal Maritime Law Applies to Plaintiffs’ Claims.............................. 5
                                                                       6         B.      Plaintiffs Cannot Recover for Emotional Distress .................................. 5
                                                                       7                 1.       To Recover for Emotional Distress Plaintiffs Must
                                                                                                  Plausibly Allege That They Suffered Symptoms of That
                                                                       8                          Disease .......................................................................................... 5
                                                                       9                 2.       To Recover for Emotional Distress Plaintiffs Must
                                                                                                  Plausibly Allege A Physical Manifestation of the Claimed
                                                                      10                          Distress.......................................................................................... 6
MALTZMAN & PARTNERS




                                                                      11         C.      Plaintiffs Cannot Recover for a Mere Diagnosis, Without More,
                                                                                         as a “Physical Harm” .............................................................................. 8
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                                 D.      Plaintiffs Have Not Plausibly Alleged Causation ................................. 11
                                                                      13
                                   ENCINITAS, CA 92024




                                                                                 E.      Plaintiffs’ Claims for Punitive Damages are Foreclosed as a
                                                                      14                 Matter of Law and Should be Dismissed or Stricken ........................... 11
                                                                      15 IV.     CONCLUSION ............................................................................................... 14
                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                                    i
                                                                           DEFENDANT’S MOTION TO DISMISS                                                              2:20-CV-03776-RGK-SK
                                                             Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 3 of 18 Page ID #:135



                                                                       1                                         TABLE OF AUTHORITIES
                                                                       2                                                 Cases
                                                                       3 Ackison v. Anchor Packing Co. 120 Ohio St.3d 228, 897 N.E.2d 1118 (2008) ......... 9

                                                                       4 Ainsworth v. Penrod Drilling Co., 972 F.2d 546 (5th Cir. 1992) ........................... 4, 7

                                                                       5 Ashcroft v. Iqbal, 556 U.S. 662 (2009) .................................................................. 4, 11

                                                                       6 Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)........................................................ 4

                                                                       7 Churchill v. F/V Fjord, 892 F.2d 763 (9th Cir. 1998) ............................................... 12

                                                                       8 Consolidated Rail Corp. v. Gottshall, 512 U.S. 532 (1994) ............................. 2, 6, 10

                                                                       9 Duet v. Crosby Tugs, LLC, 2008 WL 5273688 (E.D. La. Dec. 16, 2008) .................. 6

                                                                      10 Dunn v. Hatch, 792 F. App’x 449 (9th Cir. 2019) .................................................... 12
MALTZMAN & PARTNERS




                                                                      11 Ellenwood v. Exxon Shipping, 795 F. Supp. 31 (D. Me. 1992)................................... 7
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                                                                                    th
                                                                      12 Eslinger v. Celebrity Cruises, Inc., 772 Fed. Appx. 872 (11 Cir. 2019) ................. 13
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 Exxon Shipping Co. v. Baker, 554 U.S. 471 (2008) .................................................. 14
                                   ENCINITAS, CA 92024




                                                                      14 Exxon Valdez v. Exxon Mobil, 568 F.3d 1077 (9th Cir. 2009) .................................. 14

                                                                      15 Giffear v. Johns-Manville Corp. (Pa. Super. Ct. 1993) 429 Pa.Super. 327 [632 A.2d
                                                                                   880, 887-88] ...................................................................................................... 9
                                                                      16
                                                                           In re Amtrak Sunset Ltd. Train Crash in Bayou Canot, Ala. on Sept. 22, 1993, 121
                                                                      17         F.3d 1421 (11th Cir. 1997) .............................................................................. 13
                                                                      18 In re Hawaii Fed. Asbestos Cases, 734 F. Supp. 1563 (D. Haw. 1990) ..................... 8

                                                                      19 Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527 (1995) .. 5

                                                                      20 Martinez v. Bally’s Louisiana, Inc., 244 F.3d 474 (5th Cir. 2001) ............................. 6

                                                                      21 Miles v. Apex Marine Corp., 498 U.S. 19 (1986) ................................................ 12, 13

                                                                      22 Owens–Illinois v. Armstrong, 87 Md.App. 699, 591 A.2d 544 (1991) ....................... 9

                                                                      23 Sheridan v. Cabot Corp., 113 F. App’x 444 (3d Cir. 2004)........................................ 8

                                                                      24 Simmons v. Pacor, Inc. (1996) 543 Pa. 664 [674 A.2d 232] ....................................... 9

                                                                      25 Simmons v. Royal Caribbean Cruises, Ltd., 423 F. Supp. 3d. 1350 (S.D. Fla 2019)13

                                                                      26 Smith v. A.C. & S., Inc., 843 F.2d 854 (5th Cir.1988) ................................................. 8
                                                                      27 Sondag v. Pneumo Abex Corp., 55 N.E.3d 1259 (Ill. App. Ct. 2016)......................... 9

                                                                      28 Taghadomi v. United States, 401 F.3d 1080 (9th Cir. 2005) ...................................... 5

                                                                                                                                       ii
                                                                           DEFENDANT’S MOTION TO DISMISS                                                                 2:20-CV-03776-RGK-SK
                                                             Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 4 of 18 Page ID #:136



                                                                       1 Tassinari v. Key W. Water Tours, L.C., 480 F. Supp. 2d 1318 (S.D. Fla. 2007) .... 6, 7

                                                                       2 Wilkinson v. Carnival Cruise Lines, Inc., 920 F.2d 1560 (11th Cir. 1991) ................ 5

                                                                       3 Williams v. Carnival Cruise Lines, Inc., 907 F. Supp. 403 (S.D. Fla. 1995) .......... 4, 7

                                                                       4 Williams v. United States, 711 F.2d 893 (9th Cir.1983) ............................................. 5

                                                                       5 Wyler v. Holland Am. Line-USA, Inc., 2002 WL 32098495 (W.D. Wash. Nov. 8,
                                                                                     2002) .................................................................................................................. 6
                                                                       6

                                                                       7                                                              Statutes

                                                                       8 46 U.S.C. §30303....................................................................................................... 13

                                                                       9                                                                Rules
                                                                      10 Fed. Rule Civ Pro 12(b)(6) .................................................................................... 4, 12
MALTZMAN & PARTNERS




                                                                      11 Fed. Rule Civ Pro 12(f) ............................................................................................. 12
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 L.R. 7-3 ........................................................................................................................ 1
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13
                                   ENCINITAS, CA 92024




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                                           iii
                                                                            DEFENDANT’S MOTION TO DISMISS                                                                      2:20-CV-03776-RGK-SK
                                                             Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 5 of 18 Page ID #:137



                                                                       1         Defendant, PRINCESS CRUISE LINES, LTD. (“PRINCESS”), hereby files
                                                                       2 this Motion to Dismiss the Complaint filed by Plaintiffs herein.

                                                                       3         This motion is made following several conferences of counsel pursuant to
                                                                       4 L.R. 7-3 which took place on June 23, 2020, June 25, 2020 and June 26, 2020.

                                                                       5 I.      INTRODUCTION
                                                                       6         Plaintiff’s Complaint (DE 1) involves Plaintiffs1 who were aboard the same
                                                                       7 Grand Princess cruise and who allege that at some undisclosed time after their

                                                                       8 cruise they tested positive for COVID-19. (Compl. ¶ 11.) Significantly, they do not

                                                                       9 allege having any recognized symptoms of COVID-19, any substantial physical

                                                                      10 manifestation to their emotional distress, nor any facts connecting PRINCESS’s
MALTZMAN & PARTNERS




                                                                      11 alleged conduct with their COVID-19 diagnosis. Aside from using a boilerplate
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 conclusory allegation that Plaintiffs “suffered bodily injury and/or emotional
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 distress,” (Compl. ¶ 24), Plaintiffs do not allege any actual injury beyond
                                   ENCINITAS, CA 92024




                                                                      14 “emotional distress.” Plaintiffs’ claims are squarely foreclosed by established

                                                                      15 precedent and for the reasons set forth below, Plaintiffs’ Complaint should be

                                                                      16 dismissed for failure to state a claim.

                                                                      17         Plaintiffs allege that they were among the thousands of passengers who
                                                                      18 boarded the Grand Princess cruise ship on February 21, 2020. (Compl. ¶ 10.)

                                                                      19 Plaintiffs’ Complaint is nearly identical to numerous complaints filed in the Central

                                                                      20 District of California by passengers aboard other cruises seeking emotional distress

                                                                      21 damages based only on a fear of contracting COVID-19. The sole difference

                                                                      22 between this Complaint and the form complaint filed in all those other cases (where

                                                                      23 the guests never tested positive for COVID-19), is the addition of a passing mention

                                                                      24 that the Plaintiffs herein were diagnosed with the virus at some unspecified time

                                                                      25 after their cruise. Like the vast majority of those passengers, Plaintiffs do not allege

                                                                      26
                                                                           1
                                                                           The claims of Plaintiffs Mario Batz and Aurora Kirby have been dismissed from
                                                                      27
                                                                         the instant case and refiled in another matter. See Joint Stipulation of Dismissal (DE
                                                                      28 35). Therefore, the only remaining Plaintiffs are Geraldine Drake and Brian Kirby.

                                                                                                                     1
                                                                           DEFENDANT’S MOTION TO DISMISS                                    2:20-CV-03776-RGK-SK
                                                             Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 6 of 18 Page ID #:138



                                                                       1 that they suffered any physical symptoms of COVID-19. Plaintiffs’ claim, without

                                                                       2 explanation, that merely by virtue of being on the same cruise ship with some

                                                                       3 individuals that were on the prior cruise, they were at “actual risk of immediate

                                                                       4 physical injury.” (Compl. ¶ 16.) Importantly, Plaintiffs offer no facts stating how or

                                                                       5 where they contracted the virus, and they fail to allege causation between the alleged

                                                                       6 prior cruise passengers and Plaintiffs’ subsequent diagnosis with COVID-19. Courts

                                                                       7 have held that a bare diagnosis, without any actual symptoms causing some sort of

                                                                       8 functional impairment, is not a cognizable physical harm sufficient to support a

                                                                       9 disease claim such as is alleged here. Nor does a mere diagnosis support a claim for

                                                                      10 emotional distress; courts hold that plaintiffs must allege objectively serious
MALTZMAN & PARTNERS




                                                                      11 physical manifestations of their claimed emotional distress.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12         Allowing for liability based purely on a diagnosis—particularly without any
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 allegation tying Plaintiffs’ alleged diagnosis to PRINCESS—would permit “the very
                                   ENCINITAS, CA 92024




                                                                      14 real possibility of nearly infinite and unpredictable liability for defendants.” Norfolk

                                                                      15 & W. Ry. Co. v. Ayers, 538 U.S. 135, 146 (2003) (quoting Consolidated Rail Corp.

                                                                      16 v. Gottshall, 512 U.S. 532, 546 (1994)). If accepted, Plaintiffs’ theory would open

                                                                      17 the door to open-ended liability for every business, school, church, and municipality

                                                                      18 across America, stalling economic recovery in the wake of the COVID-19 pandemic

                                                                      19 and complicating the ability of businesses to reopen. This is particularly important

                                                                      20 here when dealing with a virus which causes no symptoms whatsoever in a large

                                                                      21 percentage of the people who ultimately test positive for the virus. Even if Plaintiffs

                                                                      22 could recover for their diagnosis in theory, their Complaint does not plausibly allege

                                                                      23 facts to establish causation. To the contrary, Plaintiffs merely state they have been

                                                                      24 diagnosed with COVID-19. (Compl. ¶ 11.) Plaintiffs, however, never affirmatively

                                                                      25 allege that they contracted the disease on the vessel nor state any facts

                                                                      26 demonstrating they contracted the disease as a result of Defendant’s conduct, an
                                                                      27 essential element of their claim.

                                                                      28 / / /

                                                                                                                     2
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03776-RGK-SK
                                                             Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 7 of 18 Page ID #:139



                                                                       1         With the COVID-19 pandemic, a flood of lawsuits has already begun. In just
                                                                       2 the first few months of this pandemic, more than 40 similar lawsuits have already

                                                                       3 been filed relating to passengers on this cruise along with other cruises and vessels.

                                                                       4 And there is no reason to think the flood will abate. As of the date of filing this

                                                                       5 brief, about 3 million cases of COVID-19 have been confirmed in the United States

                                                                       6 alone and over 11.6 million cases worldwide.2

                                                                       7         Given the millions of confirmed cases of COVID-19, it is inevitable that
                                                                       8 thousands of schools, nursing homes, shopping centers, stadiums, parks, and

                                                                       9 businesses across America have had cases on their premises. A positive COVID-19

                                                                      10 diagnosis, without more, cannot be carte blanche to sue any business that allegedly
MALTZMAN & PARTNERS




                                                                      11 had an infected individual patronize that business at some point in time in the past.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 To allow Plaintiffs to bring such a claim without any plausible factual allegations
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 that Plaintiffs suffered any real harm and without any plausible factual allegations
                                   ENCINITAS, CA 92024




                                                                      14 establishing causation between Defendant’s alleged conduct and Plaintiffs’

                                                                      15 diagnosis, would further forestall the economy’s reopening. This is especially

                                                                      16 troublesome provided the extent of asymptomatic cases (where an individual tests

                                                                      17 positive for COVID-19 or for COVID-19 antibodies yet never exhibits symptoms).

                                                                      18 By allowing this case to go forward as pled, anyone with a positive COVID-19 test

                                                                      19 could pick the deepest-pocketed business they visited and claim they are entitled to

                                                                      20 millions of dollars in damages simply because another individual who later tested

                                                                      21 positive had been in the same area previously. Businesses cannot open if they are to

                                                                      22 be held liable to individuals who merely claim they tested positive for COVID-19 at

                                                                      23 some point after visiting a business where another infected individual was present.

                                                                      24         Plaintiffs are seeking over $1 million each for emotional distress related to
                                                                      25 having tested positive for COVID-19. Courts require that a plaintiff experience

                                                                      26
                                                                           2
                                                                          See Coronavirus Disease 2019 (COVID-19), Cases in the U.S., Centers for Disease
                                                                      27
                                                                         Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/cases-
                                                                      28 updates/cases-in-us.html.

                                                                                                                    3
                                                                           DEFENDANT’S MOTION TO DISMISS                                  2:20-CV-03776-RGK-SK
                                                             Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 8 of 18 Page ID #:140



                                                                       1 symptoms of their contracted illness and serious physical consequences from their

                                                                       2 emotional distress before allowing recovery for the damages alleged herein. Here,

                                                                       3 Plaintiffs do not allege they suffered any symptoms of the virus nor any physical

                                                                       4 manifestation of their alleged emotional distress. Finally, Plaintiffs’ request for

                                                                       5 punitive damages is flatly insufficient under the strict standards governing punitive

                                                                       6 damages in maritime claims.

                                                                       7         For the reasons set forth herein, Plaintiffs’ Complaint fails to allege sufficient
                                                                       8 facts to state a claim to relief and must be dismissed.

                                                                       9 II.     LEGAL STANDARD
                                                                      10         To survive a Rule 12(b)(6) motion, a complaint must allege “enough facts to
MALTZMAN & PARTNERS




                                                                      11 state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 U.S. 544, 570 (2007). “Factual allegations must be enough to raise a right to relief
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 above the speculative level, … on the assumption that all the allegations in the
                                   ENCINITAS, CA 92024




                                                                      14 complaint are true (even if doubtful in fact).” Id. at 555 (citations omitted). “The

                                                                      15 plausibility standard “asks for more than a sheer possibility that a defendant has

                                                                      16 acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that

                                                                      17 offers labels and conclusions or a formulaic recitation of the elements of a cause of

                                                                      18 action will not do.” Id.

                                                                      19 III.    MEMORANDUM OF LAW
                                                                      20         Recognizing the potential for widespread liability in disease exposure cases,
                                                                      21 courts apply strict limits on such cases including the requirement that a plaintiff

                                                                      22 must suffer symptoms of the contracted illness and must plausibly allege serious

                                                                      23 physical manifestations of their purported emotional distress. Metro-North, supra;

                                                                      24 Ainsworth v. Penrod Drilling Co., 972 F.2d 546 (5th Cir. 1992); Williams v.

                                                                      25 Carnival Cruise Lines, Inc., 907 F. Supp. 403, 407 (S.D. Fla. 1995). Plaintiffs have

                                                                      26 not alleged either. Accordingly, their case fails to state a cause of action and should
                                                                      27 be dismissed under Rule 12(b)(6). Beyond these shortcomings, the Complaint

                                                                      28 should also be dismissed based on its failure to allege any facts establishing

                                                                                                                      4
                                                                           DEFENDANT’S MOTION TO DISMISS                                     2:20-CV-03776-RGK-SK
                                                             Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 9 of 18 Page ID #:141



                                                                       1 causation and their request for punitive damages should be dismissed or stricken.

                                                                       2       A. Federal Maritime Law Applies to Plaintiffs’ Claims
                                                                       3           As Plaintiffs acknowledge by invoking this Court’s maritime jurisdiction and
                                                                       4 stating that the case “involves a maritime tort” (Compl. ¶ 7), Federal maritime law

                                                                       5 applies to Plaintiffs’ claims.3 Maritime law applies when “(1) the alleged wrong

                                                                       6 occurred on or over navigable waters, and (2) the wrong bears a significant

                                                                       7 relationship to traditional maritime activity.” Williams v. United States, 711 F.2d

                                                                       8 893, 896 (9th Cir.1983). “‘[V]irtually every activity involving a vessel on navigable

                                                                       9 waters” is       a “traditional maritime activity sufficient to invoke maritime
                                                                      10 jurisdiction.” See Taghadomi v. United States, 401 F.3d 1080, 1087 (9th Cir. 2005)
MALTZMAN & PARTNERS




                                                                      11 ((quoting Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 527, 542 (1995))); Wilkinson v. Carnival Cruise Lines, Inc., 920 F.2d 1560, 1654 n.
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 10 (11th Cir. 1991) (“In maritime tort cases such as this one, in which injury occurs
                                   ENCINITAS, CA 92024




                                                                      14 aboard a … ship upon navigable waters, federal maritime law governs the

                                                                      15 substantive legal issues.”).

                                                                      16       B. Plaintiffs Cannot Recover for Emotional Distress
                                                                      17           Black-letter principles of maritime law foreclose Plaintiffs from recovering
                                                                      18 for emotional distress.

                                                                      19           1. To Recover for Emotional Distress Plaintiffs Must Plausibly Allege That
                                                                                      They Suffered Symptoms of That Disease
                                                                      20

                                                                      21           For the period before Plaintiffs’ alleged diagnosis, recovery for emotional
                                                                      22 distress is barred. Under the Supreme Court’s decision in Metro-North, a plaintiff

                                                                      23 alleging emotional distress from disease exposure “cannot recover unless, and until,

                                                                      24 he manifests symptoms of a disease.” Metro-North Commuter R. Co. v. Buckley,

                                                                      25 521 U.S. 424, 427 (1997). The Court has made clear that its rule applies not just to

                                                                      26 claims based on exposure to toxins like asbestos, but to any claim based on alleged
                                                                      27   3
                                                                               Plaintiffs’ Passage Contract applicable to their voyage similarly invokes maritime
                                                                      28 law. See, https://www.princess.com/legal/passage_contract/plc.html at Section 1.

                                                                                                                      5
                                                                           DEFENDANT’S MOTION TO DISMISS                                    2:20-CV-03776-RGK-SK
                                                      Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 10 of 18 Page ID #:142



                                                                       1 exposure to a potential source of disease—specifically including “germ-laden air.”

                                                                       2 Metro-North, 521 U.S. at 437. The Supreme Court “sharply circumscribed”

                                                                       3 recovery under federal law specifically to avoid the “uncabined recognition of

                                                                       4 claims for negligently inflicted emotional distress,” which would “hol[d] out the

                                                                       5 very real possibility of nearly infinite and unpredictable liability for defendants.”

                                                                       6 Norfolk & W. Ry. Co. v. Ayers, 538 U.S. 135, 146 (2003) (quoting Consolidated Rail

                                                                       7 Corp. v. Gottshall, 512 U.S. 532, 546 (1994)).

                                                                       8         The hard-and-fast rule from Metro-North, precluding a plaintiff’s recovery for
                                                                       9 emotional distress claims “unless, and until, he manifests symptoms of a disease,”

                                                                      10 thus squarely forecloses any recovery for harm caused prior to their alleged
MALTZMAN & PARTNERS




                                                                      11 contraction of COVID-19. 521 U.S. at 427.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12         2. To Recover for Emotional Distress Plaintiffs Must Plausibly Allege A
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13            Physical Manifestation of the Claimed Distress
                                   ENCINITAS, CA 92024




                                                                      14         For the period after Plaintiffs’ alleged diagnosis, recovery for emotional
                                                                      15 distress still fails because there is no alleged physical manifestation of the claimed

                                                                      16 distress. A positive COVID-19 test result in and of itself is not legally sufficient to

                                                                      17 support a claim for emotional distress. Rather, courts require that claimed emotional

                                                                      18 distress must cause non-trivial physical consequences. In other words, “[g]eneral

                                                                      19 maritime law requires an ‘objective manifestation’ of the emotional injury—a

                                                                      20 physical injury or effect which arises from the emotional injury.” Wyler v. Holland

                                                                      21 Am. Line-USA, Inc., 2002 WL 32098495, at *1 (W.D. Wash. Nov. 8, 2002); accord

                                                                      22 Martinez v. Bally’s Louisiana, Inc., 244 F.3d 474, 477-478 (5th Cir. 2001); Duet v.

                                                                      23 Crosby Tugs, LLC, 2008 WL 5273688, at *3 (E.D. La. Dec. 16, 2008) (“Plaintiff’s

                                                                      24 emotional distress was not provoked by a physical injury, rather, plaintiff’s physical

                                                                      25 injury was provoked by emotional distress”); Tassinari v. Key W. Water Tours, L.C.,

                                                                      26 480 F. Supp. 2d 1318, 1325 (S.D. Fla. 2007) (“[S]tand-alone claims for negligent
                                                                      27 infliction of emotional distress require a physical manifestation of emotional

                                                                      28 injury.”).

                                                                                                                    6
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03776-RGK-SK
                                                      Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 11 of 18 Page ID #:143



                                                                       1         Courts impose this physical-manifestation requirement because it “furnishes a
                                                                       2 ‘guarantee of genuineness’ to the fact-finder, thus limiting the prospects for a flood

                                                                       3 of fraudulent claims.” Williams v. Carnival Cruise Lines, Inc., 907 F. Supp. 403,

                                                                       4 407 (S.D. Fla. 1995); see also Tassinari, 480 F. Supp. 2d at 1325 (S.D. Fla. 2007)

                                                                       5 (citing “the beneficial public policy of placing an objective and easily applied

                                                                       6 restriction on frivolous claims”).

                                                                       7         Under this rule, minor physical consequences are not sufficient. See, e.g.,
                                                                       8 Williams v. Carnival Cruise Lines, Inc., 907 F. Supp. 403, 407 (S.D. Fla. 1995)

                                                                       9 (plaintiffs could not recover even though they were in the zone of danger because

                                                                      10 they “complain[ed] only of fear and/or seasickness which in most cases lasted no
MALTZMAN & PARTNERS




                                                                      11 more than a few days”); Ainsworth v. Penrod Drilling Co., 972 F.2d 546 (5th Cir.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 1992) (barring recovery for emotional distress where the plaintiff suffered “trivial”
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 injuries, including upset stomach, headache, and pulled muscles); Ellenwood v.
                                   ENCINITAS, CA 92024




                                                                      14 Exxon Shipping, 795 F. Supp. 31, 35 (D. Me. 1992) (loss of sleep and loss of

                                                                      15 appetite insufficient).

                                                                      16         Plaintiffs’ Complaint contains no allegation of any physical manifestations of
                                                                      17 their emotional distress, let alone the serious and significant physical manifestation

                                                                      18 which is required. As explained, such allegations are a prerequisite to stating a claim

                                                                      19 for emotional distress. Plaintiffs’ allegations that they suffered “emotional distress”

                                                                      20 and “emotional harm” are exactly the sorts of generalized allegations of fear and

                                                                      21 anxiety that courts have held are clearly insufficient to support a claim for emotional

                                                                      22 distress. (Compl. ¶ 24); see, e.g., Williams v. Carnival Cruise Lines, Inc., 907 F.

                                                                      23 Supp. 403, 407 (S.D. Fla. 1995). This failure to allege a physical manifestation also

                                                                      24 provides an independent reason why Plaintiffs cannot recover for the period before

                                                                      25 the alleged diagnosis. Thus, even if Plaintiffs had adequately pled that they

                                                                      26 contracted COVID-19 as a result of Defendant’s conduct, their emotional distress
                                                                      27 claims would nonetheless fail for the separate reason that they have not adequately

                                                                      28 pled a physical manifestation of their emotional distress.

                                                                                                                    7
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03776-RGK-SK
                                                      Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 12 of 18 Page ID #:144



                                                                       1         Independently, Plaintiffs cannot recover even following their alleged
                                                                       2 diagnosis because they have not alleged any “genuine and serious” manifestation of

                                                                       3 actual, physical symptoms. Norfolk & W. Ry. Co. v. Ayers, 538 U.S. 135, 157-58

                                                                       4 (2003) (quoting Smith v. A.C. & S., Inc., 843 F.2d 854, 859 (5th Cir.1988)). The

                                                                       5 Supreme Court in Ayers allowed a plaintiff diagnosed with cancer to recover for

                                                                       6 distress from his fear of cancer—a debilitating and often fatal long-term disease. But

                                                                       7 as explained below (infra section III.C), courts do not allow recovery based on mere

                                                                       8 diagnoses absent some sort of concrete, “functional impairment” like that

                                                                       9 accompanying cancer. Unless a plaintiff genuinely and seriously fears that sort of

                                                                      10 tangible, functional impairment at the time of filing suit, then they cannot recover
MALTZMAN & PARTNERS




                                                                      11 for emotional distress. That rule is necessary to avoid an anomalous, arbitrary result:
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 a plaintiff would be able to recover for the fear of something that, if it came to pass,
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 they could not actually recover for as a physical harm.
                                   ENCINITAS, CA 92024




                                                                      14      C. Plaintiffs Cannot Recover for a Mere Diagnosis, Without More, as a
                                                                      15         “Physical Harm”

                                                                      16         Plaintiffs do not allege any non-emotional injury other than the conclusory
                                                                      17 statement that they “suffered from bodily injury and/or emotional distress.” (Compl.

                                                                      18 ¶¶ 24.) Simply adding the generic phrase “bodily injury and/or emotional distress” is

                                                                      19 insufficient to support Plaintiffs’ Complaint. They have not plausibly alleged any

                                                                      20 physical harm that is recoverable under maritime law. Plaintiffs allege nothing that

                                                                      21 could plausibly be “physical” beyond the positive diagnosis itself. Plaintiffs’ failure

                                                                      22 to allege any actual physical injury or what the injury consists of should be the end

                                                                      23 of the matter.

                                                                      24         Courts reject claims of physical injury based only on positive tests for
                                                                      25 asymptomatic diseases. Rather, a plaintiff claiming “compensable harm” from a

                                                                      26 disease must “adduc[e] objective testimony of a functional impairment.” In re
                                                                      27 Hawaii Fed. Asbestos Cases, 734 F. Supp. 1563, 1567 (D. Haw. 1990) (emphasis

                                                                      28 added); See e.g., Sheridan v. Cabot Corp., 113 F. App’x 444, 448 (3d Cir. 2004)

                                                                                                                     8
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03776-RGK-SK
                                                      Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 13 of 18 Page ID #:145



                                                                       1 (noting that the “Pennsylvania Supreme Court” has held “that asymptomatic pleural

                                                                       2 thickening is not a sufficient physical injury to warrant damages, and emphasizing

                                                                       3 that that plaintiffs were free to initiate lawsuits “when symptoms develop and

                                                                       4 physiological impairment begins”); Sondag v. Pneumo Abex Corp., 55 N.E.3d 1259,

                                                                       5 1265 (Ill. App. Ct. 2016) (“To qualify as ‘physical harm,’ the alteration of the body

                                                                       6 must have a detrimental effect in a more practical sense, such as by causing

                                                                       7 noticeable respiratory symptoms”) (citing Ackison v. Anchor Packing Co. 120 Ohio

                                                                       8 St.3d 228, 897 N.E.2d 1118, 1125 (2008); Giffear v. Johns-Manville Corp. (Pa.

                                                                       9 Super. Ct. 1993) 429 Pa.Super. 327, 340 [632 A.2d 880, 887-88], aff'd sub nom.

                                                                      10 Simmons v. Pacor, Inc. (1996) 543 Pa. 664 [674 A.2d 232] (a claim of
MALTZMAN & PARTNERS




                                                                      11 asymptomatic pleural thickening does not rise to the level of a legally cognizable
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 cause of action or, in other words, a legally compensable injury); Owens–Illinois v.
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 Armstrong, 87 Md.App. 699, 591 A.2d 544, 561 (1991), aff'd in part and rev'd in
                                   ENCINITAS, CA 92024




                                                                      14 part on other grounds, 326 Md. 107, 604 A.2d 47 (1992); Restatement (Third) of

                                                                      15 Torts: Liability for Physical and Emotional Harm § 4, Reporters’ Note to cmt. c, at

                                                                      16 59–60 (2010) (“An unfortunate and aberrational exception to the self-correction of

                                                                      17 small or trivial harms explained in this Comment is asbestos claims by plaintiffs

                                                                      18 who suffer no clinical symptoms but who have abnormal lung X-rays, a condition

                                                                      19 known as pleural plaque. Some courts have responded by requiring that an asbestos

                                                                      20 plaintiff prove the existence of clinical symptoms before sufficient bodily injury

                                                                      21 exists.”)). Plaintiffs cannot recover under either of their causes of action without

                                                                      22 alleging physical harm.

                                                                      23            A COVID-19 diagnosis, without more, is not in itself a compensable physical
                                                                      24 harm. It is now accepted that most individuals who contract COVID-19 never

                                                                      25 experience symptoms.4 And the Complaint contains no allegation of any actual

                                                                      26 impairment due to the alleged diagnoses. Treating a positive test result with nothing
                                                                      27

                                                                      28   4
                                                                               Plaintiffs’ Complaint itself acknowledges this fact, noting the rate of positive cases
                                                                                                                        9
                                                                           DEFENDANT’S MOTION TO DISMISS                                       2:20-CV-03776-RGK-SK
                                                      Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 14 of 18 Page ID #:146



                                                                       1 more as a “physical harm” worth $1 million in compensatory damages, plus punitive

                                                                       2 damages, expands tort liability in the same unlimited and unpredictable way as

                                                                       3 allowing claims for pure emotional distress. Finding Plaintiffs’ claims sufficient

                                                                       4 would invite harsh policy consequences the Supreme Court has warned against. See

                                                                       5 Metro-North Commuter R. Co. v. Buckley, 521 U.S. 424 (1997); Consolidated Rail

                                                                       6 Corp. v. Gottshall, 512 U.S. 532 (1994); Norfolk & W. Ry. Co. v. Ayers, 538 U.S.

                                                                       7 135 (2003). COVID-19 is a widespread pandemic, and is well-known to be

                                                                       8 transmittable through airborne droplets. Any business, school, church or other venue

                                                                       9 alleged to have opened its doors a day too soon could be exposed to claims of

                                                                      10 emotional distress from anyone who stepped inside and then later tested positive for
MALTZMAN & PARTNERS




                                                                      11 COVID-19 regardless of whether the individual alleges they came into contact with
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 a source of COVID-19 at that establishment. This concern is even more significant
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 in relation to a widespread and often undetectable disease like COVID-19 which has
                                   ENCINITAS, CA 92024




                                                                      14 infected millions of people to date, a huge share of whom were asymptomatic. If a

                                                                      15 plaintiff can recover for emotional distress based only on testing positive for the

                                                                      16 virus but having no symptoms, there will be no limit on who can recover in the

                                                                      17 wake of the pandemic. Airline travel and public transportation will prove

                                                                      18 impossible. Individuals who test positive after they attend a football game, transit

                                                                      19 through an airport, eat at a restaurant, or shop at a mall or store will have carte

                                                                      20 blanche to sue whoever has the deepest pockets for emotional distress based entirely

                                                                      21 on having been at a venue where someone later is found to have tested positive for

                                                                      22 COVID-19. Allowing Plaintiffs’ claims to proceed, in other words, endorses the

                                                                      23 “nearly infinite and unpredictable liability for defendants” that Gottshall and Metro-

                                                                      24 North expressly set out to prevent. Ayers, 538 U.S. at 146.

                                                                      25 / / /

                                                                      26 / / /
                                                                      27

                                                                      28 “especially among those without symptoms…” (Compl. ¶ 9.)

                                                                                                                   10
                                                                           DEFENDANT’S MOTION TO DISMISS                                  2:20-CV-03776-RGK-SK
                                                      Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 15 of 18 Page ID #:147



                                                                       1      D. Plaintiffs Have Not Plausibly Alleged Causation
                                                                       2         Even if Plaintiffs had any avenue for recovery, their claims independently fail
                                                                       3 because they do not state any facts suggesting that any conduct by PRINCESS was

                                                                       4 the proximate cause of their positive diagnosis. Plaintiffs’ Complaint is a boilerplate

                                                                       5 pleading devoid of factual allegations demonstrating they contracted COVID-19 as a

                                                                       6 result of the alleged negligence. As pled, the Complaint makes it impossible to

                                                                       7 determine if they caught the virus before embarkation, at some port of call, through

                                                                       8 an asymptomatic individual (for which Defendant would likely not be liable), during

                                                                       9 their post-cruise government managed transportation or quarantine, or at some time

                                                                      10 after they returned home. As such, Plaintiffs’ claims should be dismissed.
MALTZMAN & PARTNERS




                                                                      11         Significantly, Plaintiffs do not allege they contracted COVID-19 on the
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 vessel. Plaintiffs do not allege they experienced symptoms of the disease on the
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 vessel (or at all). Plaintiffs do not allege they suffered symptoms or any ensuing
                                   ENCINITAS, CA 92024




                                                                      14 sequelae related to COVID-19 other than the bare conclusory allegation that they

                                                                      15 “suffered from bodily injury and/or emotional distress.” (Compl. ¶¶ 24.) Plaintiffs

                                                                      16 conspicuously fail to assert that they came into direct contact with any passengers or

                                                                      17 crew who had COVID-19, and instead assert only that the virus was present

                                                                      18 somewhere aboard the ship—one with thousands of passengers and crew—who had

                                                                      19 come into contact with people who were later discovered to be infected. Given that

                                                                      20 millions of people have tested positive for COVID-19, alleging causation requires

                                                                      21 more than being aboard Defendant’s vessel and then testing positive for COVID-19

                                                                      22 at some point thereafter. Plaintiffs’ Complaint is precisely the sort of “[t]hreadbare

                                                                      23 recital [] of the elements of a cause of action” that cannot defeat a motion to dismiss.

                                                                      24 Ashcroft v. Iqbal, (2009) 556 U.S. 662, 678.

                                                                      25      E. Plaintiffs’ Claims for Punitive Damages are Foreclosed as a Matter of
                                                                      26         Law and Should be Dismissed or Stricken

                                                                      27         Finally, even if Plaintiffs’ claims could go forward on the merits, Plaintiffs’
                                                                      28 claims for punitive damages are foreclosed as a matter of law and should therefore

                                                                                                                    11
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03776-RGK-SK
                                                      Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 16 of 18 Page ID #:148



                                                                       1 be dismissed under Rule 12(b)(6) or stricken under Rule 12(f).

                                                                       2         The Supreme Court has recently clarified several important limitations on the
                                                                       3 availability of punitive damages in maritime cases, all of which make clear that

                                                                       4 punitive damages are unavailable in cases alleging only emotional distress—at least

                                                                       5 where that distress is not intentionally inflicted. In The Dutra Group v. Batterton,

                                                                       6 139 S. Ct. 2275 (2019), the Supreme Court set forth a framework for deciding when

                                                                       7 punitive damages are available under general maritime law, and then applied that

                                                                       8 framework to hold that punitive damages are unavailable in                 claims for
                                                                       9 unseaworthiness. First, where there is no federal statute authorizing punitive

                                                                      10 damages, courts must determine “whether punitive damages have traditionally been
MALTZMAN & PARTNERS




                                                                      11 awarded” in the category of case at issue. Id. at 2283. If they are not, then the
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 imposition of punitive damages is precluded. See Dunn v. Hatch, 792 F. App’x 449,
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 451 (9th Cir. 2019) (Batterton “held that punitive damages cannot be recovered on
                                   ENCINITAS, CA 92024




                                                                      14 claims in admiralty where there is no historical basis for allowing such damages”).

                                                                      15 If the imposition of punitive damages would create “bizarre disparities in the law,”

                                                                      16 that further counsels against their availability. Batterton, 139 S. Ct. at 2287. And in

                                                                      17 determining whether to permit punitive damages, courts must proceed “cautiously in

                                                                      18 light of Congress’s persistent pursuit of uniformity in the exercise of admiralty

                                                                      19 jurisdiction.” Id. at 2278 (Miles v. Apex Marine Corp., 498 U.S. 19, 27 (1986)).

                                                                      20         Under this framework, Plaintiffs cannot recover punitive damages. While the
                                                                      21 Ninth Circuit has occasionally upheld the imposition of punitive damages for certain

                                                                      22 claims under general maritime law, see Churchill v. F/V Fjord, 892 F.2d 763, 772

                                                                      23 (9th Cir. 1998), Defendant is aware of no binding precedent supporting the

                                                                      24 imposition of punitive damages for negligently (even grossly negligently) inflicted

                                                                      25 harm without actual physical injury or property damage. To the contrary, any

                                                                      26 “tradition” of punitive damages in maritime cases is limited to cases where the
                                                                      27 defendant’s conduct is truly “outrageous”—cases of “enormity or deplorable

                                                                      28 behavior.” Dunn, 792 F. App’x at 452. And some courts have held expressly that

                                                                                                                   12
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03776-RGK-SK
                                                      Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 17 of 18 Page ID #:149



                                                                       1 punitive damages are unavailable to “personal injury claimants … except in

                                                                       2 exceptional circumstances such as willful failure to furnish maintenance and cure to

                                                                       3 a seaman (who are viewed as special wards of the court requiring additional

                                                                       4 protection), intentional denial of a vessel owner to furnish a seaworthy vessel to a

                                                                       5 seaman, and in those very rare situations of intentional wrongdoing.” In re Amtrak

                                                                       6 Sunset Ltd. Train Crash in Bayou Canot, Ala. on Sept. 22, 1993, 121 F.3d 1421,

                                                                       7 1429 (11th Cir. 1997). Recent decisions from the 11th Circuit, home to much cruise

                                                                       8 ship litigation, confirm that punitive damages are not available in passenger personal

                                                                       9 injury cases. Eslinger v. Celebrity Cruises, Inc., 772 Fed. Appx. 872, 872 (Mem)

                                                                      10 (11th Cir. 2019); See also, Simmons v. Royal Caribbean Cruises, Ltd., 423 F. Supp.
MALTZMAN & PARTNERS




                                                                      11 3d. 1350 (S.D. Fla 2019) (there is no historical justification for punitive damages in
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 cruise passenger negligence cases). As in Batterton, the absence of case law
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 supporting the availability of punitive damages in suits for negligently inflicted
                                   ENCINITAS, CA 92024




                                                                      14 harm absent physical injuries “is practically dispositive.” Id. at 2284.

                                                                      15         The imposition of punitive damages here would create the same “bizarre
                                                                      16 disparit[y] in the law” that demanded foreclosure of punitive damages in Batterton.

                                                                      17 The Court there noted that, if punitives were permitted for unseaworthiness claims,

                                                                      18 “a mariner could make a claim for punitive damages if he was injured onboard a

                                                                      19 ship, but,” because of the Court’s prior decision in Miles, “his estate would lose the

                                                                      20 right to seek punitive damages if he died from his injuries.” 139 S. Ct. at 2287

                                                                      21 (emphasis added). The same disjoint would occur here, as the Death on the High

                                                                      22 Seas Act (DOHSA) expressly forbids the imposition of punitive damages for deaths

                                                                      23 caused by incidents more than three miles offshore. See 46 U.S.C. § 30303

                                                                      24 (allowing damages only for “pecuniary loss”); Batterton, 139 S. Ct. at 2285 n.8.

                                                                      25 Under Plaintiffs’ theory, passengers alleging exposure to a disease on the high seas

                                                                      26 can freely recover punitive damages if they got a positive diagnosis with no
                                                                      27 symptoms, and yet, if those same passengers died from the disease, DOHSA would

                                                                      28 squarely bar their claim for punitive damages. To avoid that arbitrary differential

                                                                                                                    13
                                                                           DEFENDANT’S MOTION TO DISMISS                                    2:20-CV-03776-RGK-SK
                                                      Case 2:20-cv-03776-RGK-SK Document 36-1 Filed 07/10/20 Page 18 of 18 Page ID #:150



                                                                       1 treatment, and to properly “pursue the policy expressed in congressional

                                                                       2 enactments” like DOHSA, punitive damages must be foreclosed. Id. at 2281.

                                                                       3           The policies at play further cement that punitive damages cannot be available.
                                                                       4 To the extent that liability alone did not create the “infinite and unpredictable

                                                                       5 liability,” Ayers, 538 U.S. at 146, the “stark unpredictability of punitive awards,”

                                                                       6 Exxon Shipping Co. v. Baker, 554 U.S. 471, 499 (2008), would make that threat an

                                                                       7 unavoidable reality.5 In turn, the open-ended threat of punitive damages would

                                                                       8 hobble “maritime commerce”—the “fundamental interest served by federal

                                                                       9 maritime jurisdiction.” Batterton, 139 S. Ct. at 2287.

                                                                      10 IV.       CONCLUSION
MALTZMAN & PARTNERS




                                                                      11           For the foregoing reasons, Defendant requests that the Court grant its Motion
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 and dismiss Plaintiffs’ Complaint.
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13
                                   ENCINITAS, CA 92024




                                                                      14 DATED: July 10, 2020                      MALTZMAN & PARTNERS

                                                                      15

                                                                      16                                    By:   s/ Jeffrey B. Maltzman
                                                                                                                  Jeffrey B. Maltzman
                                                                      17                                          Rafaela P. Castells
                                                                      18                                          Edgar R. Nield
                                                                                                                  Gabrielle De Santis Nield
                                                                      19                                          Attorneys for Defendant,
                                                                      20                                          Princess Cruise Lines Ltd.

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25
                                                                           5
                                                                               Even if punitive damages were available, the Supreme Court has held that “under
                                                                      26 maritime law, the maximum ratio of punitive damages to compensatory damages is
                                                                      27 1-1.” Exxon Valdez v. Exxon Mobil, 568 F.3d 1077, 1079 (9th Cir. 2009). If this
                                                                           Court does not dismiss or strike the request for punitive damages altogether, the
                                                                      28 Court should limit Plaintiffs’ damages accordingly.

                                                                                                                     14
                                                                           DEFENDANT’S MOTION TO DISMISS                                    2:20-CV-03776-RGK-SK
